*702The defendant’s contention that the verdict was repugnant because the jury found her guilty of falsifying business records in the first degree while acquitting her of grand larceny in the second degree is unpreserved for appellate review, as she failed to raise this issue before the jury was discharged (see People v Alfaro, 66 NY2d 985, 987 [1985]; People u Vazquez, 82 AD3d 1273, 1275 [2011]; People v Ariza, 77 AD3d 844, 845-846 [2010]). In any event, viewing the elements of the offenses as charged to the jury (see People v Tucker, 55 NY2d 1, 7 [1981]), the acquittal on the count of grand larceny in the second degree did not negate any of the elements of falsifying business records in the first degree (see People v Crane, 87 AD3d 1386, 1386 [2011], lv denied 17 NY3d 952 [2011]).
Upon our independent review pursuant to CPL 470.15 (5), we are satisfied that the verdict of guilt was not against the weight of the evidence (see People v Romero, 7 NY3d 633 [2006]).
The defendant’s remaining contention is without merit. Mastro, A.PJ., Angiolillo, Eng and Cohen, JJ., concur.